Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2022

                                       No. 04-22-00658-CV

                         Michael R. VOORHIES and Norelle Voorhies,
                                        Appellants

                                                 v.

                         TOWN OF HOLLYWOOD PARK, TEXAS,
                                     Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-02380
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On October 18, 2022, the trial court reporter Delcine M. Benavides filed a notification of
late record, notifying this court that the reporter’s record was not filed when it was originally due
because appellants have not provided the reporter a designation of record and because appellants
have failed to pay or make arrangements to pay the reporter’s fee for preparing the record.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that appellants have requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1). It is further ORDERED that appellants provide
written proof to this court within ten (10) days of the date of this order that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellants are entitled to appeal without paying the reporter’s fee.

        It is further ORDERED that the reporter’s record must be filed no later than thirty (30)
days after the date appellants’ written proofs are filed with this court. If appellants fail to
respond within the time provided, appellants’ brief will be due within thirty (30) days from the
date the clerk’s record is filed, and the court will consider only those issues or points raised in
appellants’ brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court